DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/934260 filed on July 21, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US Patent Application 2007/0283091) in view of Lucas (US Patent Application 2016/0098328) and further in view of Hogan (US Patent Application 2021/0208915).

Claim 1, Nagae teaches one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: collecting data regarding operation of a plurality of nodes in a storage infrastructure (View Nagae ¶ 43, 50, 51, 53; monitor storage subsystem/collect performance information); performing analysis of the collected data, including analyzing data placement for the plurality of nodes (View Nagae ¶ 51; analyze collected performance information).

Nagae does not explicitly teach receiving an request to perform a maintenance operation for the plurality of nodes; generating a sequence of groups of nodes for the maintenance operation based at least in part on the analysis of the collected data, each group including one or more nodes; and performing the maintenance operation for the plurality of nodes according to the sequence of groups of nodes, wherein the maintenance operation includes a power cycle for each of the plurality of nodes.

However, Lucas teaches receiving an request to perform a maintenance operation for the plurality of nodes (View Lucas ¶ 39, 62, 99, 127; signal power fail condition/operation); and performing the maintenance operation for the plurality of nodes according to the sequence of groups of nodes, wherein the maintenance operation includes a power cycle for each of the plurality of nodes (View Lucas ¶ 29, 43; reset memory group).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Nagae with receiving an request to perform a maintenance operation for the plurality of nodes; and performing the maintenance operation for the plurality of nodes according to the sequence of groups of nodes, wherein the maintenance operation includes a power cycle for each of the plurality of nodes since it is known in the art that a power cycle can be performed on a node (View Lucas ¶ 39, 62, 99, 127).  Such modification would have allowed a maintenance operation to be reset a memory group.
Nagae and Lucas does not explicitly teach generating a sequence of groups of nodes for the maintenance operation based at least in part on the analysis of the collected data, each group including one or more nodes.

However, Hogan teaches generating a sequence of groups of nodes for the maintenance operation based at least in part on the analysis of the collected data, each group including one or more nodes (View Hogan ¶ 11, 43; select order of clusters).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Nagae and Lucas with generating a sequence of groups of nodes for the maintenance operation based at least in part on the analysis of the collected data, each group including one or more nodes since it is known in the art that a sequence of clusters can be determined (View Hogan ¶ 11, 43).  Such modification would have allowed a maintenance operation to be performed in sequence for a memory group.

Claim 8 is the system corresponding to the medium of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.
Claim 15 is the method corresponding to the medium of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Hogan further teaches the storage infrastructure includes a hyper-converged infrastructure (HCI) (View Hogan ¶ 1; HCI).

Claim 14 is the system corresponding to the medium of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.



Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US Patent Application 2007/0283091) in view of Lucas (US Patent Application 2016/0098328) in view of Hogan (US Patent Application 2021/0208915) and further in view of Kingston (US Patent Application 2018/0075406).


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Nagae, Lucas and Hogan do not explicitly teach analyzing the collected data further includes analyzing data gravity of each node of the plurality of nodes.

However, Kingston teaches analyzing the collected data further includes analyzing data gravity of each node of the plurality of nodes (View Kingston ¶ 146; data gravity).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with analyzing the collected data further includes analyzing data gravity of each node of the plurality of nodes since it is known in the art that data gravity can be determined (View Kingston ¶ 146).  Such modification would have allowed the data gravity to be analyzed.

Claim 9 is the system corresponding to the medium of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.
Claim 16 is the method corresponding to the medium of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US Patent Application 2007/0283091) in view of Lucas (US Patent Application 2016/0098328) in view of Hogan (US Patent Application 2021/0208915) and further in view of Riedle (US Patent Application 2015/0269045).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Nagae, Lucas and Hogan do not explicitly teach the plurality of nodes includes one or more high availability (HA) pairs of nodes.

However, Riedle teaches the plurality of nodes includes one or more high availability (HA) pairs of nodes (View Riedle ¶ 17; HA pair). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the plurality of nodes includes one or more high availability (HA) pairs of nodes since it is known in the art that the nodes can be high availability (View Riedle ¶ 17).  Such modification would have allowed a power cycle to be performed on high availability nodes.

Claim 10 is the system corresponding to the medium of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.
Claim 17 is the method corresponding to the medium of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US Patent Application 2007/0283091) in view of Lucas (US Patent Application 2016/0098328) in view of Hogan (US Patent Application 2021/0208915) in view of Mikami (US Patent Application 2014/0380100) and further in view of Yan (US Patent Application 2020/0133657).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Nagae, Lucas and Hogan do not explicitly teach generation of the sequence of groups of nodes is based at least in part on one or more of: calculation of a node weightage for each node of the plurality of nodes; or hive location for the nodes of the plurality of nodes.

However, Mikami teaches calculation of a node weightage for each node of the plurality of nodes (View Mikami ¶ 46; calculate number impacted nodes/generate weight).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with calculation of a node weightage for each node of the plurality of nodes since it is known in the art that the node weigh can be determined (View Mikami ¶ 46).  Such modification would have allowed the impact of the node in a group to be determined based on the calculated weight.

Nagae, Lucas and Hogan do not explicitly teach hive location for the nodes of the plurality of nodes.

However, Yan teaches hive location for the nodes of the plurality of nodes (View Yan ¶ 31, 35; file system layer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with hive location for the nodes of the plurality of nodes since it is known in the art that the nodes can be located within the file system layer (View Yan ¶ 31, 35).  Such modification would have allowed a power cycle to be performed on the nodes in the file system layer.

Claim 11 is the system corresponding to the medium of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.
Claim 18 is the method corresponding to the medium of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US Patent Application 2007/0283091) in view of Lucas (US Patent Application 2016/0098328) in view of Hogan (US Patent Application 2021/0208915) in view of Bobak (US Patent Application 2009/0172461) and further in view of Vavrick (US Patent Application 2014/0372788).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Nagae, Lucas and Hogan do not explicitly teach identifying non-mission critical virtual machines that are supported by any of the plurality of nodes; and shutting down one or more of the identified virtual machines prior to performance of the maintenance operation.

However, Bobak teaches identifying non-mission critical virtual machines that are supported by any of the plurality of nodes (View Bobak ¶ 418; non-mission critical application).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with identifying non-mission critical virtual machines that are supported by any of the plurality of nodes since it is known in the art that a non-mission critical application can be identified (View Bobak ¶ 418).  Such modification would have allowed the nodes can include a non-mission critical application.

Nagae, Lucas, Hogan and Bobak do not explicitly teach identifying non-mission critical virtual machines that are supported by any of the plurality of nodes; and shutting down one or more of the identified virtual machines prior to performance of the maintenance operation.

However, Vavrick teaches shutting down one or more of the identified virtual machines prior to performance of the maintenance operation (View Vavrick ¶ 15; power off VM).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with shutting down one or more of the identified virtual machines prior to performance of the maintenance operation since it is known in the art that a virtual machine can be shut down (View Vavrick ¶ 15).  Such modification would have allowed virtual machines to be shut down before a power cycle.

Claim 12 is the system corresponding to the medium of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.
Claim 19 is the method corresponding to the medium of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Vavrick further teaches restarting the one or more of the identified virtual machines after performance of one or more power cycles in the maintenance operation (View Vavrick ¶ 15; restart VM).

Claim 13 is the system corresponding to the medium of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.
Claim 20 is the method corresponding to the medium of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Denneman (US Patent Application 2021/0149774) teaches a hyper-converged infrastructure (HCI).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114